Citation Nr: 0212792	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  95-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation for cardiovascular renal 
disease greater than 30 percent prior to January 12, 1998.

2.  Entitlement to an increased evaluation for cardiovascular 
renal disease, currently evaluated as 60 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
hiatal hernia prior to August 1, 2000.

4.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for bilateral 
conjunctivitis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for hemorrhoids, 
current evaluated as 10 percent disabling.

7.  Entitlement to an increased (compensable) evaluation for 
external otitis, right ear.

8.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right 5th metacarpal (Major).

(The issues of entitlement to an increased evaluation for 
residuals of frozen feet and low back strain, and an 
effective date earlier than October 4, 1997, for the grant of 
a total disability rating for compensation purposes on the 
basis of on individual unemployability (TDIU) are the 
subjects of a future decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and SB


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from December 1953 to July 
1970.

The appeal to the Board of Veterans' Appeals (the Board) is 
from actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta.  
In April 1997 the Board remanded this case to the RO for 
additional development.  The Board noted that the veteran, a 
friend, and the veteran's then representative, were present 
at a personal hearing held before a Hearing Officer at the RO 
in June 1994 of which a transcript is of record.  [Tr.].  It 
was noted that service connection had been denied for 
diabetes mellitus, bilateral knee disorders, residuals of a 
head injury with vertigo, arthritis of both hands and otitis 
of the left ear.  There was also discussion at the time of 
the hearing with regard to a claim for a TDIU.  Tr. at 17-18.  
It was recorded that a subsequent notation by the Hearing 
Officer on a rating action was to the effect that such a 
claim, on a VA Form 21-8940 provided at the hearing, had 
apparently not been filed.  None of these issues were 
considered are part of the appeal before the Board in April 
1997.  The VFW, has been the veteran's representative since 
September 1996.

The Board is undertaking additional development on the issues 
of entitlement to increased evaluations for low back strain 
and for residuals of frozen feet, and an effective date, 
prior to October 4, 1997, for a TDIU pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing such issue.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's cardiovascular 
disease was primarily manifested arteriosclerotic heart 
disease (ASHD) with hypertension with no more than definite 
enlargement of the heart with moderate dyspnea on exertion 
and ordinary manual labor being feasible; blood pressure was 
well controlled with diastolic pressure predominantly below 
90 without evidence of substantiated angina attacks; There is 
no present evidence of cardiovascular-renal disease.  



2.  From January 12, 1998, the more favorable revised rating 
criteria for ASHD with hypertension shows that the veteran's 
cardiovascular disease was best reflective of no more than 
cardiovascular functional capacity class II consistent with  
4 to 5 metabolic equivalents, multiples of resting oxygen 
uptake (METS) and left ventricular dysfunction with an 
ejection fraction of 60 percent with more than light manual 
labor not feasible due to symptoms and current cardiac 
status.  

3.  Prior to and following June 10, 1999, the veteran's 
otitis externa was primarily inactive and without competent 
medical evidence showing auditory canal with swelling, dry 
and scaly or serous discharge, or itching that requires 
frequent and prolonged treatment nor evidence of swelling, 
dry and scaly or serous discharge, and itching that requires 
frequent and prolonged treatment.

4.  Bilateral conjunctivitis is inactive and without 
competent medical evidence of residual disability; competent 
medical evidence demonstrates overwhelming ocular disability 
due to intercurrent nonservice-connected eye disability, 
variously diagnosed.

5.  Prior to August 1, 2000, hiatal hernia was manifested by 
a small hiatal hernia on x-ray but without persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of impairment of health .

6.  From August 1, 2000, hiatal hernia was manifested by no 
more than recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation without associated impairment of 
impairment of health.

7.  The competent medical evidence fails to demonstrate 
hemorrhoids with persistent bleeding and secondary anemia, or 
with fissures.  

8.  Prior to and following August 26, 2002, residuals of a 
fracture of the right 5th metacarpal (Major) were healed and 
without any objectively demonstrated functional loss, 
limitation of motion or finding consistent with extremely 
unfavorable ankylosis or amputation; there was no associated 
dysfunction of the right hand demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for cardiovascular-renal disease with hypertension prior to 
January 12, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 
7005, 7007, 7101 (effective prior to January 12, 1998).

2.  The criteria for an evaluation in excess of 60 percent 
for cardiovascular-renal disease with hypertension from 
Jaboulay 12, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 
7005, 7007, 7101 (1999) (effective prior to January 12, 
1998); 38 C.F.R. § 4.104; Diagnostic Codes 7005, 7007, 7019, 
7101 (effective January 12, 1998).

3.  The criteria for the assignment of an increased 
(compensable) evaluation for otitis media of the right ear 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.31, 4.85, 4.86(a), 4.87, Diagnostic Code 6210 
(effective prior to and following June 10, 1999).

4.  The criteria for a disability evaluation greater than 10 
percent for conjunctivitis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.951, 4.3, 4.84a, 
Diagnostic Code 6018 (2001).

5.  The criteria for a disability evaluation greater than 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7336 (2001).

6.  The criteria for an increased (compensable) evaluation 
for hiatal hernia prior to August 1, 2000 have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991);  38 C.F.R. §§ 4.31, 
4.114, Diagnostic Code 7346 (2001).

7.  The criteria for a disability rating greater than 10 
percent for hiatal hernia, currently, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.114, Diagnostic Code 7346 (2001).

8.  The schedular criteria for a compensable rating for 
residuals of a fracture of the right fifth metacarpal (Major) 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5227 (effective prior to and following August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In July 1992 the veteran filed a reopened claim for increased 
evaluations of service-connected disabilities.

Prior to July 1992, service-connection was established for 
hypertensive cardiovascular-renal disease with an evaluation 
of 30 percent disabling since July 1985; service connection 
was established for back strain with an evaluation of 10 
percent since August 1, 1970; service-connection was 
established for bilateral conjunctivitis, evaluated as 10 
percent disabling since August 1, 1970 and for hemorrhoids, 
hiatal hernia, external otitis, right ear, bilateral hearing 
loss and residuals of a fracture of the right 5th metacarpal 
evaluated as noncompensable, each since August 1, 1970.  

An October 1992 VA eye examination was silent for active 
conjunctivitis.  



A November 1992 VA physical examination report shows the 
examiner saw no sign of otitis externa.  Blood pressure was 
130/80.  Hypertension was well controlled.  Both eyes were 
unremarkable except for cataracts.  Lumbar spine range of 
motion testing revealed forward flexion to 80 degrees with 
pain; movement backwards was to 20 degrees.  Lateral flexion 
was to 20 degrees each side.  Rotation was decreased to 20 
degrees.  The musculature of the back was normal.  The 
chronic low back pain was thought to be due to degenerative 
changes.  The clinical data did not support radiculopathy.

In June 1994 the veteran and SB attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  The veteran essentially complained of increased 
symptoms associated with service-connected disabilities which 
warranted entitlement to increased evaluations.  

A July 1994 VA general medical examination report shows blood 
pressure was 160/90.  The cardiovascular system revealed the 
apex was not palpable and no abnormal precordial pulsations 
were present.  First and second heart sounds were normal.  No 
added sounds or murmurs were present.  No thrills were 
palpable.  Rectal examination was done.  The examiner noted 
that it was difficult to characterize the veteran's cardiac 
disease without appropriate testing.  The abdomen was soft 
and benign without superficial or deep tenderness and no 
guarding or rigidity.  No masses were palpable.  No 
organomegaly was found.  The back revealed no pertinent 
findings.  An upper gastrointestinal study revealed a small 
hiatal hernia.

A March 1995 addendum to the July 1994 VA examination report 
shows that an echocardiogram in July 1994 showed mild left 
ventricular and left atrial enlargement, borderline low 
ejection fraction with mild diffuse hypokinesis.  The valves 
were morphologically normal.  One plus mitral regurgitation 
and trace aortic regurgitation were seen.  

A May 1995 VA medical report refers to stress thallium 
results as follows; The ECG portion of the stress test was 
nondiagnostic of ischemia.  The thallium imaging showed no 
perfusion defect and showed no evidence of previous 
myocardial infarction or active ischemia.  Conclusion was no 
evidence of myocardial ischemia or previous myocardial 
infarction.  

A June 1995 VA examination report shows a rectal examination 
revealed a large external hemorrhoid without blood.  The 
veteran refused a digital examination.  

An August 1997 VA cardiovascular examination report shows 
that blood pressure was noted as 128/78 and 130/78.  The 
heart was with regular rate and rhythm with Grade II/VI 
systolic murmur.  Peripheral examination was unremarkable.  
ECG showed nonspecific ST-T abnormality, otherwise 
unremarkable.  Impression was essential hypertension, 
controlled;  mild valvular heart disease with no hemodynamic 
significance and no evidence of ischemic heart disease.  

An August 1997 VA gastrointestinal examination report shows 
that the veteran refused an upper gastrointestinal series 
claiming it had been done in 1994.  It was noted that he had 
been complaining of heartburn/pyrosis on and off for years.  
He had medicated his symptoms by taking baking soda when 
needed.  He denied exacerbation of reflux by supine position 
or any specific food type.  He noted occasional epigastric 
pain and substernal burning usually resolved with a half 
tablespoon of baking soda. He denied any nausea, vomiting, 
early satiety, melena or hematochezia except for sporadic 
hemorrhage from hemorrhoids.  

On objective examination blood pressure was 125/80.  He was 
in no acute distress.  The heart was with regular rate and 
rhythm without murmurs, rubs or gallops.  The abdomen was 
soft, nontender and nondistended without organomegaly.  The 
bowel sounds were positive.  On rectal examination external 
hemorrhoids were present, heme negative.  Assessment revealed 
hiatal hernia with mild GERD symptomatology, resolved with 
baking soda; hemorrhoids, not actively inflamed; occasional 
hemorrhoidal bleeding with constipation and hypertension, 
controlled.

A September 1997 VA eye examination report is negative for 
any evidence of conjunctivitis.

An October 1997 VA orthopedic examination report shows blood 
pressure was 130/80.  The abdomen was soft and nontender.  
Pain and stiffness was noted along the fifth metacarpal of 
the right hand.  X-ray study revealed an old fifth metacarpal 
shaft fracture with minor arthritic changes were noted at the 
carpal bones.  

A July 2000 private eye examination report is silent for 
conjunctivitis.  Impression was mild nuclear sclerosis, 
bilateral; early macular degeneration; left esotropia and 
right hypertropia; visual field restriction probably due to 
cataract and high hyperopia.  

A July 2000 authorized VA orthopedic examination report shows 
range of motion of the finger of both hands were equal and 
without limitation of motion.  Sensation and grip strength 
were normal.  Diagnosis was healed fracture of the fifth 
metacarpal with no functional loss or ankylosis.

An August 2000 VA upper gastrointestinal series revealed a 
small hiatal hernia with minimally demonstrated reflex 
without peptic esophagitis.  Otherwise, the study was normal.  

An August 2000 authorized VA stress test revealed fair 
exercise tolerance capacity with maximum workload of 5 METS 
achieved  which was considered equivalent to Functional 
Capacity Class II.  No chest pain was noted during stress 
testing.  EKG was nondiagnostic for evidence of myocardial 
ischemia at maximum heart rate.  Resting EKG revealed 
nonspecific T-wave changes.

Impression noted that the exercise stress test revealed fair 
exercise tolerance and capacity with no EKG or symptoms 
evidence of myocardial ischemia at maximum heart rate.  




An August 2000 echocardiogram revealed normal LV systolic 
function with an estimated LVEF of 60 percent with no 
definite wall motion abnormally; trace aortic insufficiency; 
mild regurgitation; mild tricuspid insufficiency; mild 
pulmonary hypertension; pulmonary artery systolic pressure of 
45 mmHg.  The pericardium appeared normal with no evidence of 
pericardial effusion.  

An August 2000 authorized VA cardiology examination report 
shows that on objective examination blood pressure was 
160/88.  Respirations were nonlabored, and clear to 
auscultation.  The first and second heart sounds were normal.  
No S3, S4 or murmur were evidenced.  Peripheral pulses were 
2plus, bilaterally.  EKG revealed normal sinus rhythm with 
nonspecific T-wave changes.  

EKG stress test revealed fair exercise tolerance and 
capacity, with maximum workload of 4 MET, which was 
discontinued due to fatigue, shortness of breath and knee 
pain.  There was no exercise induced chest pain.  The EKG was 
nondiagnostic for evidence of myocardial ischemia.  The two 
dimensional echocardiogram and color Doppler examination 
revealed normal cardiac dimensions and function.  No definite 
wall motion abnormality was noted.  Mild valvular 
insufficiency was noted.  

Impression revealed; arteriosclerotic heart disease (ASHD) 
with symptoms of complaints of chest pain and shortness of 
breath since 1960 with history of a diagnosis of myocardial 
infarction in 1960, 1967 and 1968; however, physical 
examination findings, EKG, echocardiogram and stress test are 
inconclusive for definite evidence of ASHD.  The veteran was 
noted to have a history of hypertensive vascular disease; 
there was no evidence of atherosclerotic renal disease.  It 
was noted that the etiology of the veteran's chest pain and 
shortness of breath was unclear.  His cardiac condition was 
considered stable with limited functional Class II, METS 
achieved were 4.  


An August 2000 authorized ear, nose and throat examination 
report noted evidence of a chronic otitis process of the 
right ear.  The right ear was dry.  The examiner noted 
removing some scaly wax.  The right ear canal and tympanic 
membrane were normal.  Impression was otitis externa.  The 
examiner noted that the veteran should be able to control the 
otitis process simply by using mineral oil to keep the 
dryness under control.  

An August 2000 eye examination report continued to show that 
the veteran complained of gradual decreased vision over the 
past several years and trouble reading due to a "skim" over 
his eyes.  No evidence of active conjunctivitis or residual 
thereof was noted.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2001).

The percentage ratings contained in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civil 
occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2001).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

The Board notes that the VA Rating Schedule that addresses 
the cardiovascular system was amended, effective January 12, 
1998; 62 Fed. Reg. 65207-65224 (1998).  Thus, the regulatory 
criteria governing the evaluation of the veteran's 
cardiovascular disease changed while his claim was pending.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version more 
favorable to an appellant applies unless Congress provided 
otherwise, or permitted the Secretary to do otherwise, and 
the Secretary does so.  Marcoux v. Brown, 10 Vet. App. 30 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

He is entitled to those criteria which are more favorable to 
him. Of course, the amended criteria cannot be applied to his 
case prior to their effective date of January 12, 1998.  
DeSousa v. Gober, 10 Vet. App. 461 (1997); McKay v. Brown, 9 
Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 
1997). 

Under the previous regulations, a 100 percent evaluation was 
provided for arteriosclerotic heart disease during and for 6 
months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.; or after 6 months, 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  A 60 percent evaluation was provided for 
arteriosclerotic heart disease following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible.  A 30 percent evaluation is 
provided where following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack 
and ordinary manual labor feasible.  38 C.F.R. § 4.104; 
Diagnostic Code 7005.

A 100 percent evaluation was provided for hypertensive heart 
disease with definite signs of congestive failure, more than 
sedentary employment precluded.  A 60 percent evaluation was 
provided for hypertensive heart disease with marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may have been 
reduced, dyspnea on exertion, more than light manual labor is 
precluded.  A 30 percent evaluation was provided where there 
was definite heart enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion.  38 C.F.R. § 4.104; Diagnostic Code 7007.

A maximum 60 percent evaluation was provided for hypertensive 
vascular disease (essential arterial hypertension) with 
diastolic pressure predominantly 130 or more and severe 
symptoms.  A 40 percent evaluation was provided for diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms.  A 20 percent evaluation was provided for diastolic 
pressure predominantly 110 ore more.  
38 C.F.R. § 4.104; Diagnostic Code 7101.

The revised version of the Rating Schedule provides a 100 
percent evaluation for arteriosclerotic heart disease 
(Coronary artery disease) with chronic congestive heart 
failure, or; workload of 3 MET's or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

A 60 percent evaluation may be assigned for arteriosclerotic 
heart disease with more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 MET's but not greater than 5 MET's results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104; Diagnostic Code 7005.

A 100 percent evaluation may be assigned for chronic 
congestive heart failure, or; workload of 3 MET's or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

A 60 percent evaluation may be assigned for hypertensive 
heart disease with more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 MET's but not greater than 5 MET's results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 60 percent. 38 
C.F.R. § 4.104; Diagnostic Code 7007.

A maximum 60 percent evaluation may be assigned for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
130 or more.  38 C.F.R. § 4.104; Diagnostic Code 7101.

Under the old criteria, otitis externa was evaluated under 
the criteria of Diagnostic Code 6210.  For diseases of the 
auditory canal with swelling, dry and scaly or serous 
discharge, or itching that requires frequent and prolonged 
treatment a 10 percent evaluation was warranted.  38 C.F.R. § 
4.87a, Diagnostic Code 6210 (1998) (effective prior to June 
10, 1999).

Under the revised provisions of Diagnostic Code 6210, chronic 
otitis externa with swelling, dry and scaly or serous 
discharge, and itching that requires requiring frequent and 
prolonged treatment warrants a 10 percent disability rating.  
38 C.F.R. § 4.87, Diagnostic Code 6210 (2001) (effective June 
10, 1999).

These codes do not provide for a zero percent evaluation, but 
a zero percent evaluation is assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2001).

Under 38 C.F.R. § 4.84a, Diagnostic Code 6018 (2001), where 
there is an active conjunctivitis process with objective 
symptoms, a 10 percent disability evaluation is warranted.  
Where the condition is considered to be healed, the residuals 
are to be rated and where there are no residuals, a 
noncompensable disability evaluation is applicable.  38 
C.F.R. § 4.84a, Diagnostic Code 6018 (2001).

The highest rating provided by the VA Schedule for Rating 
Disabilities for a hiatal hernia is 60 percent, and that 
rating contemplates a level of impairment which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is appropriate where the evidence shows two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2001).

The Rating schedule for hemorrhoids, external or internal 
provides a 10 percent evaluation where there is evidence of 
large or thrombotic hemorrhoids, which are irreducible, with 
excessive redundant tissue, and frequent recurrences.  A 20 
percent evaluation is provided where hemorrhoids are present, 
with persistent bleeding and secondary anemia, or with 
fissures.  38 C.F.R. § 4.114 (2001), Diagnostic Code 7336.

The VA Rating Schedule that addresses evaluation criteria for 
ankylosis and limitation of motion of the fingers and thumb 
was amended, effective August 26, 2002 in order to assure 
that veterans diagnosed with these conditions receive 
consistent evaluations.  See 67 Fed. Reg. 48784-48787 (July 
26, 2002).  

Prior to August 26, 2002 the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, notes that favorable or unfavorable 
ankylosis of the right fifth (major) finger is rated as 
noncompensably disabling.  Extremely unfavorable ankylosis of 
the right fifth finger may be rated as an amputation and 
rated under Diagnostic Code 5156.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  

Under the provisions of Diagnostic Code 5156, a 10 percent 
rating will be assigned for amputation of the fifth finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic 
Code 5156.  



A regulatory note following Diagnostic Code 5219 states that 
extremely unfavorable ankylosis of a finger exists if all the 
joints of the finger are ankylosed in extension or in extreme 
flexion or if there is rotation and angulation of bones.  38 
C.F.R. § 4.71a, Diagnostic Code 5219, Note (a).

Effective August 26, 2002, where there is unfavorable 
ankylosis of the ring or little finger a noncompensable 
evaluation is provided whether major or minor. Diagnostic 
Code 5227.

The Board finds that a review of the changes effective August 
26, 2002 reveals that the changes do not substantially affect 
the application of Diagnostic Code 5227 in this case.  
Therefore, there is no prejudice to the veteran by the 
Board's initial consideration of these revised regulatory 
criteria.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2001).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  

Inquiry will be directed to abnormal movement (due to a 
variety of reasons, to include ankylosis, contracted scars, 
flail joints, etc.), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. 
§ 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (2001).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involve.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more joints 
or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, The Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United State Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

During the course of the appeal the veteran attended a 
hearing before a hearing officer at the RO in June 1994.  The 
hearing transcript is on file.  Moreover, he was given notice 
of the information/medical evidence necessary to substantiate 
his claims. 

Moreover, the issues on appeal were remanded by the Board in 
April 1997 for additional development of the record to 
include special VA examinations.

The record presently consists of private and VA medical 
records and multiple pertinent VA examination reports.  The 
extensive record provides a complete basis for determining 
the issues on appeal.  

In March 2001 the RO sent a specific VCAA notice to the 
veteran.  This notice advised him to submit additional 
evidence in support of his claim.  It advised him that he 
could submit it himself or sufficiently identify such 
evidence and complete a VA Form 21-4142 so that VA could 
obtain it for him.  Such notice sufficiently placed him on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 01-997 (U.S. 
Vet. App. June 19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).


Cardiovascular Disability

The Board record recognizes the competent medical evidence of 
record shows that diagnostic work-ups demonstrated no 
evidence of an atherosclerotic renal process.  With respect 
to the issue of entitlement to a disability evaluation 
greater than 30 percent for service-connected hypertensive 
cardiovascular disease prior to January 12, 1998, the Board 
has undertaken a comprehensive review of the evidence of 
record with particular emphasis on those records dated 
between July 13, 1992, the date of receipt of the reopened 
claim and January 11, 1998, including multiple reports of VA 
examinations dated in November 1992, July 1994, May 1995, and 
August 1997. 

Such evidence with reported clinical findings demonstrate 
that hypertensive cardiovascular disease was manifested by 
symptoms consistent with no more than typical coronary 
occlusion or thrombosis or with a history of substantiated 
anginal attack and ordinary manual labor feasible as 
contemplated by the 30 percent evaluation already in effect 
under Diagnostic Code 7005.

The evidence at that time failed to reflect symptoms or 
manifestations of a hypertensive cardiovascular disease 
process meeting or more nearly approximating ASHD following 
typical history of acute coronary occlusion or thrombosis 
with history of substantiated repeated anginal attacks and 
more than light manual labor not being feasible warranting 
the next higher schedular rating of 60 percent under 
Diagnostic Code 7005. 

Moreover, the evidence lacked objectively demonstrated marked 
enlargement of the heart or apex beat beyond the 
midclavicular line, as well as sustained diastolic pressure 
of 120 or more, dyspnea on exertion, and more than light 
manual labor precluded warranting the next higher schedular 
rating of 60 percent under alternative Diagnostic Code 7007.  
Likewise as diastolic pressure predominantly 120 or more with 
moderately severe symptoms was not shown on objective 
demonstration a higher rating of 40 percent under Diagnostic 
Code 7101 was not warranted.

Cardiovascular disease was primarily manifested as 
hypertensive heart disease with no more than definite 
enlargement of the heart with moderate dyspnea on exertion 
and ordinary manual labor being feasible; blood pressure was 
well controlled with diastolic pressure predominantly below 
90.  In view of the foregoing the competent medical evidence 
fails to demonstrate manifestations of hypertensive 
cardiovascular disease meeting or more nearly approximating 
the criteria for a disability rating greater than 30 percent 
under the old rating criteria cited above prior to January 
12, 1998.  

The rating schedule for determining the disability 
evaluations to be assigned for cardiovascular disorders were 
changed, effective January 12, 1998.  The revision of the 
cardiovascular system rating criteria effective January 12, 
1998, incorporates objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  The 
Board further observes that METs are measured by means of a 
treadmill test.

However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  62 Fed. Reg. 65211 (Dec. 11, 1997).

After consideration of the evidence, the Board finds that the 
criteria for a 100 percent rating are not met under either 
the previous or the amended more favorable criteria.  
Specifically, the medical records demonstrate that the 
veteran is not currently suffering from congestive heart 
failure, or angina on moderate exertion. Nor do they indicate 
that he is precluded from more than sedentary employment by 
his cardiac disability.  

Finally, the medical evidence of record does not establish 
that a workload of three METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or that the veteran's 
left ventricular dysfunction is manifested by an ejection 
fraction of less than 30 percent.

Rather, it was recently noted that he reported walking two to 
three miles before experiencing chest pain.  Angina was not 
substantiated.  No other cardiac symptoms were noted as being 
present.

The veteran was noted to have had good response with his 
current medications and no side effects.  Blood pressure was 
under good control.  No murmurs or thrills were noted.  The 
examination findings were negative for congestive heart 
failure, rales, edema or liver enlargement.  Impression 
revealed  ASHD with hypertension, septal hypertrophy, no 
myocardial infarction, CFC II, 4-5 METS, more than light 
manual labor not feasible due to symptoms and current cardiac 
status and left ventricular dysfunction with an ejection 
fraction of 60 percent.  Electrocardiograms were nonrevealing 
for any significant findings.  The etiology of the veteran's 
chest pain and shortness of breath was unclear.  

Specifically, the objective findings fail to demonstrate a 
cardiovascular disease process with essential hypertension 
that meets or more nearly approximates the criteria for a 100 
percent rating based on a disease process during and for six 
months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc, or for 
arteriosclerotic heart disease after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded.

Moreover, the objective findings fail to demonstrate 
arteriosclerotic heart disease with essential hypertension 
that meets or more nearly approximates the criteria for a 100 
percent rating consistent with hypertensive heart disease 
with definite signs of congestive failure, and more than 
sedentary employment precluded prior to January 12, 1998.

Additionally, the objective findings fail to demonstrate 
service-connected arteriosclerotic heart disease that meets 
or more nearly approximates the amended criteria for a 100 
percent rating based on arteriosclerotic heart disease with 
chronic congestive heart failure, or when a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or when there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.

From January 12, 1998 cardiovascular disease was best 
reflective of no more than cardiovascular functional capacity 
class II consistent with 4 to 5 metabolic equivalents, 
multiples of resting oxygen uptake (METS) and left 
ventricular dysfunction with an ejection fraction of 60 
percent with more than light manual labor not feasible due to 
symptoms and current cardiac status.  

In view of the foregoing the Board notes that the competent 
medical evidence fails to demonstrate hypertensive 
cardiovascular disability meeting or more nearly 
approximating the criteria for the 100 percent under the old 
or new criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluation for cardiovascular disease Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Otitis Externa of the Right Ear.

The Board notes that aside from few exacerbations, otitis 
externa of the right ear has generally remained inactive over 
the years.  The record lacks competent medical evidence of 
otitis externa of the right ear meeting or more nearly 
approximating manifestations of swelling of the auditory 
canal with dry and scaly or serous discharge, or itching that 
requires frequent and prolonged treatment nor evidence of 
swelling, dry and scaly or serous discharge, and itching that 
requires frequent and prolonged treatment.  Rather, it is 
merely shown that he is able to treat any dryness due to 
otitis externa with application of mineral oil when needed. 

The record lacks findings of a greater right ear otitis 
externa disability than that reflected by the current 
noncompensable rating in view of the old and new schedular 
criteria cited above.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for otitis externa of the right ear. 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Conjunctivitis

The Board notes that the veteran's bilateral conjunctivitis 
has been rated as 10 percent disabling for more than 20 years 
and such rating is now protected.  
38 C.F.R. § 3.951 (2001).

Significantly, the numerous private and VA eye examination 
reports of record are silent for an active conjunctivitis 
process or a ratable residual thereof.  Overwhelmingly, the 
competent medical evidence shows that the veteran's bilateral 
eye problems including any decreased vision manifested over 
the years are solely due to nonservice-connected eye 
disabilities variously diagnosed.  The Board is precluded 
from considering symptoms due to nonservice-connected 
disabilities when evaluating claims of increased ratings for 
service-connected disability.  See 38 C.F.R. § 4.14 (2001).  

Bilateral conjunctivitis is inactive and without competent 
evidence of residual disability; competent medical evidence 
demonstrates overwhelming ocular disability due to 
intercurrent nonservice-connected eye disability, variously 
diagnosed.

The record lacks competent medical evidence of a bilateral 
conjunctivitis process meeting or more nearly approximating 
greater disability than that reflected by the 10 percent 
rating currently in effect and protected. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased  evaluation for bilateral conjunctivitis.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hiatal Hernia

The Board notes that prior to August 1, 2000 the veteran's 
hiatal hernia was manifested by a small hiatal hernia on x-
ray, but without persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of impairment 
of health .

The record lacks findings of a greater hiatal hernia 
disability than that reflected by the noncompensable rating 
in view of the schedular criteria cited above.

From August 1, 2000, the medical evidence of record indicates 
that the veteran's hiatal hernia with reflux is manifested by 
objective evidence of hiatal hernia and some gastroesophageal 
reflux, with complaints of chest pain, pyrosis and 
intermittent dysphagia.  Based upon these findings, the Board 
finds that the veteran is properly evaluated at the 10 
percent evaluation, since he has two or more of the symptoms 
for the 30 percent evaluation, but of less severity.  

There is no basis for a 30 percent evaluation since the 
evidence does not demonstrate any impairment of health due to 
persistently recurrent epigastric distress, accompanied by 
substernal or arm or shoulder pain.  There is also no showing 
of vomiting, hematemesis, weight loss, or melena which would 
support a 60 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluation for hiatal hernia.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Hemorrhoids

Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336 which provides for a 10 percent evaluation where 
there is evidence of large or thrombotic hemorrhoids, which 
are irreducible, with excessive redundant tissue, and 
frequent recurrences.  A 20 percent evaluation, the maximum 
allowed, is warranted where hemorrhoids are present, with 
persistent bleeding and secondary anemia, or with fissures.

The medical evidence in this case does not support a rating 
greater than the 10 percent currently in effect.  The 
competent medical records including multiple reports of 
pertinent rectal evaluations fail to show evidence of 
hemorrhoid symptomatology meeting or more nearly 
approximating hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.  Consequently the Board 
finds that a greater rating than the currently assigned 10 
percent evaluation is not warranted.

Although the veteran is entitled to the benefit of the doubt 
doctrine where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
increased evaluation for hemorrhoids.


Fracture of the Right Fifth Metacarpal

The Board finds that neither the old nor new criteria are 
more favorable to the veteran, as he does not meet the 
criteria for a compensable evaluation under either.  
There is clearly no evidence of objectively demonstrated 
findings consistent with amputation of any portion of the 
right fifth finger.  There is also no indication of extremely 
unfavorable ankylosis of the finger.  Recent examination 
findings show no limitation of motion of the right fifth 
finger or evidence of functional loss or pain.  The fracture 
was healed.  

There was no associated dysfunction of the right hand 
demonstrated and there was no confirmation of the suspected 
arthritis of the right fifth finger suggested in October 
1997.  Also, there is no significant pain, limitation of 
motion, fatigue, weakness, lack of endurance, etc. thus, the 
symptomatology documented by the medical record simply does 
not warrant a compensable evaluation.

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59, which require analysis of 
functional loss due to pain in disabilities of the 
musculoskeletal system and inquiry into weakened movement, 
excess fatigability, arthritis, etc., in addition to any 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-207 (1995).  The present record on appeal, including the 
veteran's contentions, however, does not indicate that he has 
such disabling pain or functional impairment resulting from 
his service connected disability to warrant consideration of 
the assignment of a compensable evaluation under the 
diagnostic criteria set forth above, including the criteria 
of 38 C.F.R. §§ 4.40. 4.45, 4.59.  Radiographic studies have 
demonstrated arthritic changes in the carpal bones (not 
service-connected), but not in the service-connected 5th 
metacarpal bone

In reaching its determination, the Board has also given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of a fracture of the 
right fifth metacarpal.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Entitlement to increased evaluations for cardiovascular-renal 
disease, hiatal hernia, bilateral conjunctivitis, 
hemorrhoids, external otitis, right ear and residuals of a 
fracture of the right fifth metacarpal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

